USCA4 Appeal: 18-7073    Doc: 16-2     Filed: 01/25/2019 Pg: 1 of 2
                Case 8:16-cv-03804-DKC Document 58 Filed 01/25/19 Page 1 of 2




                                                                   FILED: January 25, 2019


                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT

                                       ___________________

                                            No. 18-7073
                                       (8:16-cv-03804-DKC)
                                       ___________________

        ROBERT JOSEPH KING

                      Plaintiff - Appellant

        v.

        ROBERT R. NEALL, Secretary of Health; JOHN ROBISON, Chief Executive
        Officer, Clifton T. Perkins Hospital Center, In His Individual and Official
        Capacity; THOMAS LEWIS, Chief Operating Officer, Clifton T. Perkins Hospital
        Center, In His Individual and Official Capacity; INNA TALLER, M.D., Clinical
        Director, Clifton T. Perkins Hospital Center, In Her Individual and Official
        Capacity; ARAM FARAMARZ MOKHTA ARIA, M.D., Clifton T. Perkins
        Hospital Center, In His Individual and Official Capacity; WAYNE NOBLE,
        Clifton T. Perkins Hospital Center, In His Individual and Official Capacity;
        CHANDRA WIGGINS, Clifton T. Perkins Hospital Center, In Her Individual and
        Official Capacity

                      Defendants - Appellees

                                       ___________________

                                         JUDGMENT
                                       ___________________

              In accordance with the decision of this court, the judgment of the district

        court is affirmed.
USCA4 Appeal: 18-7073    Doc: 16-2     Filed: 01/25/2019 Pg: 2 of 2
                Case 8:16-cv-03804-DKC Document 58 Filed 01/25/19 Page 2 of 2

              This judgment shall take effect upon issuance of this court's mandate in

        accordance with Fed. R. App. P. 41.

                                              /s/ PATRICIA S. CONNOR, CLERK
